Exhibit 10.1

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This First Amendment to Second Amended and Restated Credit Agreement (this
"Amendment Agreement") is dated as of February 21, 2014 by and among Coast Crane
Company, Coast Crane Ltd., CC Acquisition Holding Corp., the other Credit
Parties signatory hereto, the other Lenders signatory hereto and General
Electric Capital Corporation, as Agent.
W I T N E S S E T H :
WHEREAS, the Credit Parties, the lenders party thereto, and the Agent entered
into that certain Second Amended and Restated Credit Agreement dated as of March
12, 2013 (the "Credit Agreement"); and
WHEREAS, the Lenders and the Agent have agreed to amend the Credit Agreement to
effect certain changes thereto requested by the Credit Parties as set forth
herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
1.
Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed to such terms in the Credit Agreement, as
amended hereby.



2.
Amendments to Credit Agreement.



2.1. Section 6.1 of the Credit Agreement is hereby amended by deleting the first
paragraph thereof in its entirety and replacing it with the following:


The Credit Parties shall not permit the Fixed Charge Coverage Ratio as of the
last day of any fiscal month for the twelve fiscal month period then ended to be
less than 1.20 to 1.00. “Fixed Charge Coverage Ratio” shall be calculated in the
manner set forth in Exhibit 4.2(b).
2.2. Section 11.1 of the Credit Agreement is hereby amended by deleting the
definitions of “Disposition” and “US Borrowing Base” in their entirety and
replacing them with the following:
“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Section 5.2, and (b) the sale or transfer by any Borrower or any Subsidiary of
such Borrower of any Stock or Stock Equivalent issued by such Subsidiary of such
Borrower and held by such transferor Person.
“US Borrowing Base” means, as of any date of determination by Agent, from time
to time, an amount equal to the sum at such time of:
(a) 85% of the book value of US Eligible Accounts at such time;
(b) the lesser of (i) 50% of the net book value of US Eligible Inventory valued
at the lower of cost or market on a first-in, first-out basis, and (ii)
$5,000,000;
(c) the lesser of (i) 95% of the lesser of (x) the Net Orderly Liquidation Value
and (y) the invoice cost, of US Eligible New Sale Equipment Inventory and (ii)
the US Eligible New Sale Equipment Inventory Cap (as hereinafter defined); and
(d) 85% of the Net Orderly Liquidation Value of US Eligible Other Equipment;
less the sum of Reserves established by Agent at such time in its Permitted
Discretion plus the US Liquidity Reserve and the Performance Reserve;
less the outstanding principal balance of the Term Loan.
For the purposes of this definition, “US Eligible New Sale Equipment Inventory
Cap” shall mean the US Eligible New Sale Equipment Inventory Cap in effect from
time to time determined as set forth below based upon the applicable Leverage
Ratio (as defined in Exhibit 4.2(b) hereto) then in effect:




--------------------------------------------------------------------------------

Exhibit 10.1

Leverage Ratio
 
U.S. Eligible New Sale Equipment Inventory Cap
>4.50 to 1.0


 
$4 million plus additional $2 million for U.S. Eligible New Equipment Sales
Inventory subject to a signed customer purchase order
 
 
 
<4.50 to 1.0 but >4.0 to 1.0


 
$6 million plus additional $3 million for U.S. Eligible New Equipment Sales
Inventory subject to a signed customer purchase order
 
 
 
<4.0 to 1.0 but >3.50 to 1.0


 
$10 million plus additional $5 million for U.S. Eligible New Equipment Sales
Inventory subject to a signed customer purchase order
 
 
 
<3.50 to 1.0
 
$15 million

The US Eligible New Sale Equipment Inventory Cap shall be adjusted from time to
time upon delivery to Agent of the financial statements for each fiscal month
required to be delivered pursuant to Section 4.1(c) hereof accompanied by a
written calculation of the Leverage Ratio certified on behalf of the Borrower by
a Responsible Officer of the Borrower as of the end of the fiscal month for
which such financial statements are delivered. If such calculation indicates
that the US Eligible New Sale Equipment Inventory Cap shall increase or
decrease, then on the date of delivery of such financial statements and written
calculation, the US Eligible New Sale Equipment Inventory Cap shall be adjusted
in accordance therewith; provided, however, that if the Borrower shall fail to
deliver any such financial statements for any such fiscal month by the date
required pursuant to Section 4.1(c), then, at Agent’s election, effective as of
the date on which such financial statements were to have been delivered, and
continuing through the date (if ever) when such financial statements and such
written calculation are finally delivered, the US Eligible New Sale Equipment
Inventory Cap shall be conclusively presumed to equal the smallest US Eligible
New Sale Equipment Inventory Cap specified in the table set forth above.
2.3. Exhibit 4.2(b) to the Credit Agreement is hereby deleted in its entirety
and replaced with the form of Exhibit 4.2(b) attached hereto.
2.4. Exhibit 11.1(b) to the Credit Agreement is hereby deleted in its entirety
and replaced with the form of Exhibit 11.1(b) attached hereto.
3.
Waiver. The undersigned Lenders hereby waive the Events of Default arising under
Section 7.1(a) of the Credit Agreement as a result of the Borrowers’ failure to
prepay the Loans pursuant to Section 1.8(c) of the Credit Agreement in respect
of the sale of certain equipment.

4.
Conditions to Effectiveness. The effectiveness of this Amendment Agreement is
expressly conditioned upon the execution of this Amendment Agreement by the
Credit Parties, the Agent and each of the Lenders and the satisfaction of the
following conditions:

(a) Consent and Reaffirmation. Each Credit Party shall have executed and
delivered a Consent and Reaffirmation in the form of Exhibit A attached hereto.
(b) Payment of Fees and Expenses. The Credit Parties shall have paid (i) an
amendment fee in the amount of $36,750 in immediately available funds to the
Agent, for the ratable benefit of the Lenders, based on their shares of the
aggregate outstanding principal amount of the Term Loans and the aggregate
Revolving Loan Commitments, and (ii) all other fees, costs and expenses owing to
the Agent and the Lenders on the date hereof in connection with the transactions
contemplated hereby.
(c) Other Documents. The Borrowers shall provide such other documents,
instruments and agreements as the Agent may reasonably request.
5.
Representations and Warranties of the Credit Parties.

(a) Each Credit Party is in good standing in its jurisdiction of incorporation
or formation and is duly qualified in each jurisdiction where, because of the
nature of its activities or properties, such qualification is required, except
for such jurisdictions where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect, and has all requisite power and
authority to execute, deliver and perform this Amendment Agreement.
(b) The execution, delivery and performance of this Amendment Agreement (i) have
been duly authorized by all requisite action of the Credit Parties and (ii) will
not (A) contravene the terms of any Credit Party’s charter, by-laws or other




--------------------------------------------------------------------------------

Exhibit 10.1

organizational documents, (B) violate any provision of applicable law, or (C)
conflict with or result in any material breach or contravention of, or the
creation of any Lien under, any document evidencing any material contractual
obligation to which any Credit Party is a party or any order, injunction, writ
or decree of any governmental authority to which any Credit Party or its
property is subject.
(c) Each of the Credit Parties represents and warrants that the execution,
delivery and performance by each of the Credit Parties of this Amendment
Agreement and the documents and instruments delivered in connection therewith
have been duly authorized by all necessary corporate action and that this
Amendment Agreement is a legal, valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with its terms,
except as the enforcement thereof may be subject to (i) the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law).
(d) Each of the Credit Parties hereby certifies that each of the representations
and warranties contained in the Credit Agreement and the other Loan Documents
(as amended through the date hereof) is true and correct in all material
respects on and as of the date hereof as if made on the date hereof, except to
the extent that any such representation or warranty is stated to relate solely
to an earlier date, in which case such representation or warranty shall be true
and correct on and as of such earlier date.
(e) After giving effect to this Amendment Agreement, no Default or Event of
Default exists on the date hereof.
6.
Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness of this Amendment Agreement, each reference in the
Credit Agreement to "this Agreement," "hereunder," "hereof," "herein" or words
of like import and each reference to the Credit Agreement in each Loan Document
shall mean and be a reference to the Credit Agreement as amended hereby.
(b) Except as specifically amended above, all of the terms, conditions and
covenants of the Credit Agreement and the other Loan Documents shall remain
unaltered and in full force and effect and shall be binding upon the Credit
Parties in all respects and are hereby ratified and confirmed.
(c) Except as specifically set forth above, the execution, delivery and
effectiveness of this Amendment Agreement shall not operate as a waiver of (i)
any right, power or remedy of any Lender or the Agent under the Credit Agreement
or any of the other Loan Documents, or (ii) any Event of Default or Default
under the Credit Agreement.
7.
CHOICE OF LAW. THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK.

8.
Execution in Counterparts. This Amendment Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

9.
Headings. Section headings in this Amendment Agreement are included herein for
convenience of reference only and shall not constitute a part of this Amendment
Agreement for any other purposes.



[signature page follows]




--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the Credit Parties, the Agent and the Lenders have executed
this Amendment Agreement as of the date first above written.
 
 
COAST CRANE COMPANY
 
 
 
 
By:
/s/ Kory Glen
 
Title:
Chief Financial Officer
 
 
 
 
 
COAST CRANE LTD.
 
 
 
 
By:
/s/ Kory Glen
 
Title:
Chief Financial Officer
 
 
 
 
 
CC ACQUISITION HOLDING CORP.
 
 
 
 
By:
/s/ Kory Glen
 
Title:
Chief Financial Officer
 
 
 
 
 
GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent, Swingline Lender
and as a Term Lender, US Revolving Lender and Canadian Revolving Lender
 
 
 
 
By:
/s/ Justin Grimm
 
Title:
Duly Authorized Signatory
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Documentation Agent and a Lender
 
 
 
 
By:
/s/ Laura Nickas
 
Title:
Vice President
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
By:
/s/ James Simpson
 
Title:
Vice President
 
 
 
 
 
CAPITAL ONE BUSINESS CREDIT CORP. (f/k/a Capital One Leverage Finance Corp.), as
a Lender
 
 
 
 
By:
/s/ Michael D. Gullo
 
Title:
Vice President
 
 
 





--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT A
CONSENT AND REAFFIRMATION
Each of the undersigned (“Guarantors”) hereby (i) acknowledges receipt of a copy
of the First Amendment to Second Amended and Restated Credit Agreement dated as
of February 21, 2014 (the “First Amendment”); (ii) consents to the execution and
delivery thereof by the Credit Parties; (iii) agrees to be bound thereby; (iv)
affirms that nothing contained therein shall modify in any respect whatsoever
its guaranty of the obligations of the Credit Parties to Agent and Lenders
pursuant to the terms of that certain Amended and Restated Guaranty and Security
Agreement dated as of March 12, 2013 (the “Agreement”), and (v) reaffirms that
the Agreement is and shall continue to remain in full force and effect. Although
each of the Guarantors has been informed of the matters set forth herein and in
the First Amendment and has acknowledged and agreed to same, such Guarantors
understand that Agent and Lenders have no obligation to inform any of the
Guarantors of such matters in the future or to seek any of the Guarantors’
acknowledgment or agreement to future amendments or waivers, and nothing herein
shall create such a duty.
This Consent and Reaffirmation shall be governed by and construed in accordance
with the laws of the State of New York, without reference to principles of
conflicts of law.
[signature pages follow]




--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the Credit Parties, the Agent and the Lenders have executed
this Amendment Agreement as of the date first above written.
 
 
COAST CRANE COMPANY
 
 
 
 
By:
/s/ Kory Glen
 
Title:
Chief Financial Officer
 
 
 
 
 
COAST CRANE LTD.
 
 
 
 
By:
/s/ Kory Glen
 
Title:
Chief Financial Officer
 
 
 
 
 
CC ACQUISITION HOLDING CORP.
 
 
 
 
By:
/s/ Kory Glen
 
Title:
Chief Financial Officer
 
 
 





--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT 4.2(b)
to
credit agreement
FORM OF COMPLIANCE CERTIFICATE
COAST CRANE COMPANY AND COAST CRANE LTD.
Date: _____________, 201_
This Compliance Certificate (this “Certificate”) is given by Coast Crane
Company, a Delaware corporation (the “US Borrower”), and Coast Crane Ltd., a
British Columbia corporation (the “Canadian Borrower” and together with the US
Borrower collectively, the “Borrowers”), pursuant to subsection 4.2(b) of that
certain Second Amended and Restated Credit Agreement, dated as of March 12, 2013
(as such agreement may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the US Borrower, the Canadian
Borrower, CC Acquisition Holding Corp., a Delaware corporation (“Holdings”), the
other Credit Parties party thereto, the Lenders and L/C Issuers party thereto
and General Electric Capital Corporation, as administrative agent and collateral
agent for such Lenders and L/C Issuers (in such capacity, the “Agent”).
Capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement.
i.
The officer executing this Certificate is a Responsible Officer of Holdings and
as such is duly authorized to execute and deliver this Certificate on behalf of
Holdings. By executing this Certificate, such officer hereby certifies to the
Agent, the Lenders and the L/C Issuers, on behalf of Holdings, that: the
financial statements delivered with this Certificate in accordance with
subsection [4.1(a)] [4.1(b)] [4.1(c)] of the Credit Agreement are correct and
complete and fairly present, in all material respects, in accordance with GAAP,
the financial position and the results of operations of Holdings and its
Subsidiaries as of the dates of and for the periods covered by such financial
statements (subject, in the case of interim financial statements, to normal
year-end adjustments and the absence of footnote disclosures);

ii.
to the best of such officer’s knowledge, each Credit Party and each of their
Subsidiaries, during the period covered by such financial statements, has
observed and performed all of their respective covenants and other agreements in
the Credit Agreement and the other Loan Documents to be observed or performed by
them, and such officer does not have knowledge of any Default or Event of
Default [except as specified on the written attachment hereto];

iii.
Exhibit A attached hereto is a correct calculation of the Fixed Charge Coverage
Ratio covenant contained in Section 6.1 of the Credit Agreement;

iv.
Exhibit A-1 attached hereto is a correct calculation of the Modified Fixed
Charge Coverage Ratio;

v.
Exhibit B attached hereto is a correct calculation of Consolidated EBITDA;

vi.
Exhibit C attached hereto is a correct calculation of the Capital Expenditures
contained in Section 6.2 of the Credit Agreement;

vii.
Exhibit D attached hereto is a correct calculation of the Leverage Ratio;

viii.
since the Closing Date, and except as disclosed in prior Certificates delivered
to the Agent, no Credit Party and no Subsidiary of any Credit Party has:

ix.
changed its legal name, identity, jurisdiction of incorporation, organization or
formation or organizational structure or formed or acquired any Subsidiary
except as follows: ________________________________;

x.
acquired the assets of, or merged or consolidated with or into, any Person,
except as follows: _________________________________; or

xi.
changed its address or otherwise relocated, acquired fee simple title to any
real property or entered into any real property leases, except as follows:
______________________________________________

xii.
[set forth on Exhibit E is a listing of all government contracts of the US
Borrower and the Canadian Borrower subject to the Federal Assignment of Claims
Act of 1940, Financial Administration Act (Canada) or any similar state or
municipal law entered into in the prior Fiscal Quarter.] [[only required to be
provided with respect to Compliance Certificates delivered pursuant to
subsections 4.1 (a) and (b)]]

xiii.
[set forth on Exhibit F is a listing of all applications for the registration of
any Patent, Trademark, Copyright or Design filed by any Credit Party with the
United States Patent and Trademark Office, the United States Copyright Office,
the CIPO or any similar office or agency entered into or filed in the prior
Fiscal Quarter.] [[only required to be provided with respect to Compliance
Certificates delivered pursuant to subsections 4.1 (a) and (b)]]





--------------------------------------------------------------------------------

Exhibit 10.1

xiv.
[set forth on Exhibit G is updated Schedule 3.16 (which Schedule shall include
the information required by Section 3.16 of the Credit Agreement).] [There has
been no change to the information contained in Schedule 3.16 since such Schedule
delivered [on the Closing Date] [on [_______________]].] [[only required to be
provided with respect to Compliance Certificates delivered pursuant to
subsections 4.1 (b)]]

xv.
[set forth on Exhibit H is an updated Schedule 3.1(b) (which Schedule shall
include the information required by Section 3.1(b) of the Credit Agreement).]
[There has been no change to the information contained in Schedule 3.1(b) since
such Schedule delivered [on the Closing Date] [on [_________________]].] [[only
required to be provided with respect to Compliance Certificates delivered
pursuant to subsections 4.1 (c)]]

xvi.
[set forth on Exhibit I is an updated Schedule 3.31 (which Schedule shall
include the information required by Section 3.31 of the Credit Agreement).]
[There has been no change to the information contained in Schedule 3.31 since
such Schedule delivered [on the Closing Date] [on [_____________]].] [[only
required to be provided with respect to Compliance Certificates delivered
pursuant to subsection 4.1(c)]]

xvii.
[set forth on Exhibit J is a listing of all Equipment and/or Inventory owned by
any US Credit Party that was moved to any location of, or transferred to, any
Canadian Credit Party during the fiscal month then ended.] [[only required to be
provided with respect to Compliance Certificates delivered pursuant to
subsection 4.1(c)]]





[Remainder of page is intentionally left blank]




--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the Borrowers have caused this Certificate to be executed by
one of Holdings’ Responsible Officers this _____ day of __________________,
201_.


 
 
 
 
 
 
 
By:
 
 
Its:
 



Note: Unless otherwise specified, all financial covenants are calculated for
Holdings and its Subsidiaries on a consolidated basis in accordance with GAAP
and all calculations are without duplication.




--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT A TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Covenant 6.1 Fixed Charge Coverage


Fixed Charge Coverage Ratio is defined as follows:
Consolidated EBITDA (per Exhibit B)
$
 
 
Less: Gain (or Plus Loss) on sale of Equipment rented or held for rental in the
Ordinary Course of Business to the extent included in the calculation of
Consolidated EBITDA


$
 
 
Adjusted Consolidated EBITDA


$
 
 
Minus Net Capital Expenditures


$
 
 
Fixed Charges equals:
 
Consolidated Net Interest Expense (defined as gross interest expense for such
period paid or required to be paid in cash (including all commissions,
discounts, fees and other charges in connection with letters of credit and
similar instruments and net amounts paid or payable and/or received or
receivable under permitted Rate Contracts in respect of interest rates) for
Holdings and its Subsidiaries on a consolidated basis).


$
 
 
Plus:
 
 
 
Scheduled principal payments of Indebtedness during such period


$
 
 
Taxes on or measured by income paid or payable in cash during such period


$
 
 
Fixed Charges total:
$
 
 
Fixed Charge Coverage Ratio (Adjusted Consolidated EBITDA minus Net Capital
Expenditures divided by Fixed Charges)


$
 
 
Required Fixed Charge Coverage
1.20 to 1.00
 
 
In Compliance
Yes/No





--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT A-1 TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Modified Fixed Charge Coverage
Modified Fixed Charge Coverage Ratio is defined as follows:
Adjusted Consolidated EBITDA (per Exhibit A)


$
 
 
Fixed Charges (per Exhibit A):


$
 
 
Modified Fixed Charge Coverage Ratio (Adjusted Consolidated EBITDA divided by
Fixed Charges)


$
 
 
Required Modified Fixed Charge Coverage
1.20 to 1.00
 
 
Delivery of thirteen week cash flow forecast required?
Yes/No





--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT B TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Consolidated EBITDA
“Consolidated EBITDA” is defined as follows:


 
 
 
Net income (or loss) for the applicable period of measurement of Holdings and
its Subsidiaries on a consolidated basis determined in accordance with GAAP, but
excluding: (a) the income (or loss) of any Person which is not a Subsidiary of
Holdings, except to the extent of the amount of dividends or other distributions
actually paid to Holdings or any of its Subsidiaries in cash by such Person
during such period and the payment of dividends or similar distributions by that
Person is not at the time prohibited by operation of the terms of its charter or
of any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Person; (b) the income (or loss) of
any Person accrued prior to the date it becomes a Subsidiary of Holdings or is
merged into or consolidated with Holdings or any of its Subsidiaries or that
Person’s assets are acquired by Holdings or any of its Subsidiaries; (c) the
proceeds of any life insurance policy; (d) gains or losses from the sale,
exchange, transfer or other disposition of Property or assets not in the
Ordinary Course of Business of Holdings and its Subsidiaries, and related tax
effects in accordance with GAAP; and (e) any other extraordinary gains or losses
of Holdings or its Subsidiaries, and related tax effects in accordance with GAAP


$
 
 
Plus:
 
 
 
All amounts deducted in calculating net income (or loss) for depreciation or
amortization for such period


$
 
 
Interest expense (less interest income) deducted in calculating net $ income (or
loss) for such period


$
 
 
All taxes on or measured by income to the extent deducted in calculating net
income (or loss) for such period


$
 
 
All non-cash losses or expenses (or minus non-cash income or gain) included or
deducted in calculating net income (or loss) for such period including, without
limitation, any non-cash loss or expense (or income or gain) due to the
application of FASB ASC 815-10 regarding hedging activity, FASB ASC 350
regarding impairment of good will, FASB ASC 480-10 regarding accounting for
financial instruments with debt and equity characteristics, non-cash foreign
currency exchange losses (or minus gains) and non-cash expenses deducted as a
result of any grant of Stock or Stock Equivalents to employees, officers or
directors, but excluding any non-cash loss or expense (a) that is an accrual of
a reserve for a cash expenditure or payment to be made, or anticipated to be
made, in a future period or (b) relating to a write-down, write off or reserve
with respect to Accounts and Inventory


$
 
 
Fees and expenses incurred in connection with the negotiation, execution and
delivery on the Closing Date of the Loan Documents, to the extent (i) deducted
in the calculation of net income (or loss) $ for such period, and (ii) disclosed
to the Agent


$
 
 
Fees and expenses paid to the Agent and Lenders in connection with the Loan
Documents to the extent deducted in calculating net income (or loss) for such
period


$
 
 
Consolidated EBITDA total:


$





--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT C TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Net Capital Expenditures
Net Capital Expenditures
Capital Expenditures (defined as the aggregate of all expenditures and
obligations for the applicable period of measurement of Holdings and its
Subsidiaries on a consolidated basis which should be capitalized under GAAP, but
for the avoidance of doubt shall not include any expenditure classified as
Inventory under GAAP):


$
 
 
Less: (to the extent included above and without duplication):
 
 
 
Capital Expenditures used for the purchase of new Equipment held for sale in the
Ordinary Course of Business purchased after January 1, 2012 for which there is a
signed customer purchase order or written agreement for purchase of such
Equipment and is held for less than six (6) months:


$
 
 
Capital Expenditures relating to used Equipment which has been acquired in the
Ordinary Course of Business for resale through trade-ins from customers after
January 1, 2012 and is held for less than six (6) months in an amount not
exceeding $1,000,000 for any applicable period:


$
 
 
Capital Expenditures to the extent financed with Indebtedness permitted under
Section 5.5(d) of the Credit Agreement (excluding Capital Expenditures referred
to in the preceding two clause above):


$
 
 
Net Proceeds from the sale of Equipment rented or held for rental in the
Ordinary Course of Business:


$
 
 
Net Capital Expenditures:


$
 
 
Maximum Net Capital Expenditures


 
 
 
In Compliance:


Yes/No





--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT D TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Leverage Ratio
Leverage Ratio
Leverage Ratio:
 
 
 
(A) Indebtedness as of the date of measurement
 
 
 
(B) Consolidated EBITDA for the twelve month period ending on the date of
measurement (per Exhibit B)
 
 
 
Leverage Ratio (result of (A) divided by (B) above)
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT E TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Government Contracts




--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT F TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Intellectual Property Applications




--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT G TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Updated Schedule 3.16
(Intellectual Property)




--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT H TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Updated Schedule 3.1(b)
(Permits)




--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT I TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Updated Schedule 3.31
(Equipment)




--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT J TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Moved Equipment and/or Inventory




--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT 11.1(b)
to
credit agreement
FORM OF BORROWING BASE CERTIFICATE




--------------------------------------------------------------------------------

Exhibit 10.1





















